DETAILED ACTION
This Office Action is sent in response to Applicant's Response received 06/28/2021 for 16956452.  Claims 1-5, 11, and 13-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/15/2021 was filed before the mailing date of a final action and is accompanied with one of the options set forth in 37 CFR 1.97.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In view of Applicant’s amendments, the objection to claims 1-5, 11, 13-16, and 18-21 have been withdrawn.
In view of Applicant’s amendments, the 101 rejection of claims 17-21 have been withdrawn.
Applicant's arguments with respect to the 103 rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues that the cited references, alone or in combination, do not teach wherein “the preset text deletion control is a joystick control” [pg. 9:1-5]. Examiner respectfully disagrees.
where “the joystick control must inherit from the physical joystick the following characteristics: continual pressure exerted on the control gives rise to continual movement of cursor or pointer” [pg. 9:1]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's specification does not disclose a special definition of “joystick” or "joystick control", merely an example of how one is used, "the user may control the position of a positioning control 2 by pressing a joystick control 1 upward, downward, to the left or to the right. When the joystick control 1 is pressed to the left, the positioning control 2 moves to the left. When the user presses the joystick control 1 downward, the positioning control 2 moves downward. In this way, the user may adjust the position of the positioning control in text by simply operating the joystick control" [Specification, para 0040]. Thus Applicant appears to argue a "joystick control" is a control where continual pressure exerted on the control gives rise to continual movement of cursor or pointer. This definition of "joystick control" is not recited in the claim. The broadest reasonable interpretation of "joystick control" includes any input element resembling a joystick that is capable of motion in multiple directions and does not necessarily require that the control be a physical joystick or include any features of a physical joystick.  Alonso Ruiz teaches displaying a box selecting text in response to user input [Figs. 9S-9T, para 0472], where the selection box may expand in vertical or horizontal dimensions [Figs. 9M-9N, para 0465]. Therefore, Alonso Ruiz teaches a "joystick control" when the text selection box may move in multiple directions.
Applicant argues that the cited references, alone or in combination, do not teach “deleting, in response to the second input, target sub-text selected by the second input” [pg. 10:1-2]. Examiner respectfully disagrees.
Applicant acknowledges that Alonso Ruiz teaches selection and edit operations but asserts that the operations are not performed with a same input [pg. 10:1]. However, Alonso Ruiz discloses an embodiment where a user may select text and perform an In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the Office Action cites the combination of performing a text edit operation on selected text as disclosed by Alonso Ruiz [para 0478-0480, 0482] as modified by a backspace text edit operation as disclosed by Horodezky [para 0021, 0023] to teach “deleting, in response to the second input, target sub-text selected by the second input”.
Therefore, the combination of Alonso Ruiz and Horodezky teach the amended limitation of claim 1. Claim 1 remains rejected.
Claims 11 and 17 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-4, 13-16, and 18-21 remain rejected at least based on their dependence from independent claims 1, 11, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso Ruiz et al. (US 20160274686 A1) in view of Horodezky et al. (US 20110320978 A1).

As to claim 1, Alonso Ruiz discloses a method for editing text [para 0174-0175, edit content], comprising:
receiving a first input of a user on target text [Figs. 5AQ, 9R-9S, para 0399, 0471-0472, 0475, recognize user touch input on text];
displaying a preset text … control on a first preset side of the target text in response to the first input [Fig. 5AR, 9T, para 0399-0400, 0475, display selection box and menu area above text selected by input];
receiving a second input of the user on the preset text … control [Fig. 9X, para 0482, detect user input on menu icon]; and
[cutting], in response to the second input [Fig. 9X, para 0482, user input to initiate action], target sub-text selected by the second input, wherein the target text comprises the target sub-text [Figs. 9T, 9X, para 0475, 0482, initiate cut action on characters indicated by selection box (read: target sub-text) and included in selected text];
the preset text … control is a joystick control [Figs. 9S-9T, 9X, para 0456, 0472, 0475, display selection box with point objects (read: joystick control), where the selection box may be moved in different directions (see box movement at Figs. 9M-9N, para 0465) and the broadest reasonable interpretation of joystick control includes any control resembling a joystick capable of motion in two or more directions], and the second input is a touch operation of the user on the preset text … control [Fig. 9X, para 0482, user input to menu icon on touch-sensitive surface].

Horodezky discloses preset text deletion control [para 0021, 0023, command action includes backspace action] and deleting… target sub-text [Figs. 4A-4B, 6, para 0035, 0041-0042, perform function on highlighted selected text, where functions include backspace (read: deleting, see backspace action at para 0021, 0023)].
Alonso Ruiz and Horodezky are analogous art to the claimed invention being from a similar field of endeavor of touch-sensitive devices.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset control and performing an action on target sub-text as disclosed by Alonso Ruiz with the preset text deletion control and deleting target sub-text as disclosed by Horodezky with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Alonso Ruiz as described above to enable useful user interface functionality and facilitate text entry and editing operations on mobile devices [Horodezky, para 0019].

As to claim 11, Alonso Ruiz and Horodezky, combined at least for the reasons above, Alonso Ruiz discloses a mobile terminal [Fig. 1A, para 0185, portable device], comprising: a storage [Fig. 1A, para 0185, memory], a processor [Fig. 1A, para 0185, processing unit], and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program [Fig. 1A, para 0185, 0188-0189, memory stores programs executed by processor] to implement following steps: comprising limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 17, Alonso Ruiz and Horodezky, combined at least for the reasons above, Alonso Ruiz discloses a non-transitory computer-readable storage medium storing computer program thereon, wherein the computer program is executed by a processor [Fig. 1A, para 0185, 0188-0189, memory stores programs executed by processor] to implement following steps: comprising limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claims 2-5, 13-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso Ruiz and Horodezky as applied to claims 1, 11, and 17 above, and further in view of Dascola et al. (US 20170046025 A1).

As to claim 2, Alonso Ruiz discloses the method according to claim 1, wherein the [cutting], in response to the second input, the target sub-text selected by the second input [Figs. 9T, 9X, para 0475, 0482, initiate cut action on characters indicated by selection box (read: target sub-text) and included in selected text] comprises:
displaying a preset positioning control on a second preset side of the target text in response to the second input [Figs. 9G, 9I, 9T, para 0456, 0458, 0472, 0475, display selection box with point objects at respective ends of selected text];
acquiring a target position of the preset positioning control in the target text [Figs. 9D-9G, 9M, para 0452-0456, 0461, determine location of cursor, where cursor is used to position box with point objects indicating selected text];
acquiring a touch pressure value of the touch operation [Figs. 9M-9N, para 0288, 0461-0465, determine touch input intensity, where characteristic intensity includes an intensity value (also see touch intensity to determine selection at Figs. 13H, 13L, para 0608)]; and
displaying a preset text … identifier on N consecutive characters in sequence starting from a first character of a target row of the target text according to a size of the touch pressure value [Figs. 9N, 13L, para 0288, 0465, 0608, display expanded text box to include more text based on intensity of touch input characteristic intensity (read: size of the touch pressure value), where expanded text includes entirety of characters (read: consecutive characters) starting from initial character of sentence, note initial character exists on a row of displayed text]
wherein the target row is indicated by the target position [Figs. 9M-9N, para 0461-0465, cursor location is located within (read: indicates) sentence, where sentence starts on a row of displayed text],
wherein the target sub-text is the N consecutive characters [Figs. 9N, 13L, para 0288, 0465, 0608, expanded selected text includes entirety of characters (read: consecutive characters) in sentence], the preset text … identifier is used to indicate each … character [Figs. 9T, 9X, para 0475, 0478, selected text indicates text on which a menu command may be performed], and N is … correlated with the size of the touch pressure value of the touch operation [Figs. 9N, 13L, para 0288, 0465, 0608, amount of text characters selected is based on intensity of touch input characteristic intensity (read: size of the touch pressure value)].
However, Alonso Ruiz does not specifically disclose wherein the [cutting] is "the deleting", the preset text … identifier is a "preset text deletion identifier", and each … character is "each deleted character".
Horodezky discloses the deleting [para 0021, 0023, backspace (read: deleting) action], a preset text deletion identifier [Figs. 4A-4B, 6, para 0035, 0041-0042, highlight selected text for text commands], and each deleted character [Figs. 4A-4B, 6, para 0035, 0041-0042, characters within selected text].
Alonso Ruiz and Horodezky are analogous art to the claimed invention being from a similar field of endeavor of touch-sensitive devices.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the performed action, text identifier, and each character as disclosed by Alonso Ruiz with the deleting action, text deletion identifier, and each deleted character as disclosed by Horodezky with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Alonso Ruiz as described above to enable useful user interface functionality and facilitate text entry and editing operations on mobile devices [Horodezky, para 0019].
However, Alonso Ruiz and Horodezky do not specifically disclose wherein N is positively correlated with the size of the touch pressure value.
[Figs. 7A-7C, 7G, para 0427-0429, 0434, increase amount of content deleted as contact intensity increases].
Alonso Ruiz, Horodezky, and Dascola are analogous art to the claimed invention being from a similar field of endeavor of touch-sensitive devices.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the N consecutive character as disclosed by Alonso Ruiz and Horodezky with the positive correlation between N and a size of a touch pressure value as disclosed by Dascola with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Alonso Ruiz and Horodezky as described above to reduce the number, extent, or nature of the user input and produce a more efficient human-machine interface [Dascola, para 0007].

As to claim 3, Alonso Ruiz discloses the method according to claim 2, wherein the acquiring the target position of the preset positioning control in the target text comprises:
acquiring a touch operation direction of the touch operation [Figs. 9C-9D, 9G, 9L-9M, para 0452-0453, 0460-0461, receive user finger movement along a path]; and
controlling the preset positioning control to move to the target position according to the touch operation direction [Figs. 9C-9D, 9G, 9L-9M, para 0452-0453, 0460-0461, move cursor according finger movement].

As to claim 4, Alonso Ruiz discloses the method according to claim 2, wherein the acquiring the target position of the preset positioning control in the target text comprises:
receiving a drag input performed by the user on the preset positioning control [Figs. 9C-9D, 9G, 9L-9M, para 0450-0453, 0460-0461, receive continuous user finger movement on a screen (read: drag input) regarding a displayed cursor, where cursor is used to position box with point objects (read: positioning control) indicating selected text]
identifying a drag end position of the drag input as the target position of the preset positioning control in the target text [Figs. 9C-9D, 9G, 9L-9M, para 0452-0453, 0460-0461, display cursor at position (read: target position) corresponding to path position where user terminates finger movement].

As to claim 5, Alonso Ruiz discloses the method according to claim 2, further comprising … the displaying the preset text … identifier on N consecutive characters in sequence starting from the first character of the target row of the target text according to the size of the touch pressure value [Figs. 9N, 13L, para 0288, 0465, 0608, display expanded text box to include more text based on intensity of touch input characteristic intensity (read: size of the touch pressure value), where expanded text includes entirety of characters (read: consecutive characters) starting from initial character of sentence, note initial character exists on a row of displayed text], wherein the target row is indicated by the target position [Figs. 9M-9N, para 0461-0465, cursor location is located within (read: indicates) sentence, where sentence starts on a row of displayed text].
Alonso Ruiz does not explicitly teach: after the displaying… receiving a slide input performed by the user on M characters of the N consecutive characters; and removing the preset text deletion identifier on the M characters in sequence in response to the slide input. 
However, Alonso Ruiz teaches receiving a slide input performed by the user on M characters of the N consecutive characters [Figs. 9J-9L, para 0459-0460, receive contact movement to move cursor with respect to characters of currently selected text]; and removing the preset text … identifier on the M characters in sequence in response to the slide input [Figs. 9J-9L, para 0459-0460, clear selection box from selected text after receiving contact movement] and that operations may be combined and/or the order of operations may change [para 0426, 0488, 0511-0512, 0535-0536].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Alonso Ruiz allowing a user to reorder or combine functional operations to any functional operation including the displaying, receiving, and removing steps.  One of ordinary skill would understand this would result in "after the displaying… receiving a slide input performed by the user on M characters of the N 
One would be motivated to do so to create a more efficient human-machine interface suited to particular uses [Alonso Ruiz, para 0489, 0672].

As to claims 13-16, Alonso Ruiz, Horodezky, and Dascola, combined at least for the reasons above, disclose the mobile terminal according to claim 11 comprising limitations substantially similar to those recited in claims 2-5, respectively, and are rejected under similar rationale.

As to claims 18-21, Alonso Ruiz, Horodezky, and Dascola, combined at least for the reasons above, disclose the computer-readable storage medium according to claim 17 comprising limitations substantially similar to those recited in claims 2-5, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145